                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                 *
JAMES BOYD JR. et ah,
                                                 *

                                                 *
         Plaintiffs,
                                                 *


V.                                               *          Civil No. 15-3068 PJM
                                                 *

                                                 *
SFS COMMUNICATIONS,LLC et at.
                                                 *

                                                 *
         Defendants.

                                  MEMORANDUM OPINION

         On April 15, 2021, following two virtual hearings on the parties' cross-motions for
summary judgment and supplemental briefing on certain issues, the Court made a final
determination as to most of the issues in this case. Pursuant to the Court's order, the parties
thereafter filed a Joint Submission containing updated damages calculations based on the Court's
ruling with respect to Defendants' liability and other merits determinations. All that remains is for
the Court to resolve the parties' final disagreement as to damages,which the Court now undertakes
to do.

                                                  I.


         Recapping briefly; Plaintiffs are installation and service technicians who serviced the
private homes of Comcast customers while employed by Defendant SFS Communications, LLC
("SFS"), a subcontractor to Defendants CU Employment, Inc. and Communications Unlimited
Contracting Services, Inc. (collectively "CUI"), which had or have a contract with Comcast.'
Plaintiffs alleged in this case that, among other violations, Defendants failed to pay them overtime
compensation, in violation of the Fair Labor Standards Act("FLSA"), 29 U.S.C. §§ 201 et seq.,
the Maryland Wage and Hour Law ("MWHL"), Md. Code Ann., Lab. & Empl. §§ 3-413 and 3-

      Ferdous Sharif, who owns and operates SFS, is also named as an individual Defendant.
